As filed with the Securities and Exchange Commission on July 20, 2011 Registration No. 333-70182 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GLOBAL DIVERSIFIED INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Nevada 95-4741485 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1200 Airport Drive, Chowchilla, California (Address of Principal Executive Offices) (Zip Code) Employee Stock Incentive Plan Non-Employee Directors and Consultants Retainer Stock Plan (Full title of the plan) Phillip Hamilton Chairman & Chief Executive Officer Global Diversified Industries, Inc. 1200 Airport Drive Chowchilla, California 93610 (Name and address of agent for service) (559) 665-5800 (Telephone number, including area code, of agent for service) Copies to: John T. Bradley, Esq. Ryan Chavez, Esq. Rutan & Tucker, LLP 611 Anton Boulevard, 14th Floor Costa Mesa, California92626 (714) 641-5100 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer (Do not check if a smaller reporting company)¨ Smaller reporting companyx CALCULATION OF REGISTRATION FEE:Not applicable. DEREGISTRATION OF SECURITIES In accordance with the registrant’s undertaking set forth in the registration statement, effective as of the date and time that this post-effective amendment no. 1 is declared effective, the registrant hereby deregisters such shares of its common stock that were registered on the registration statement (333-70182) but were not sold under the registration statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Chowchilla, State of California, on July 20, 2011. GLOBAL DIVERSIFIED INDUSTRIES, INC. By: /S/ PHILLIP HAMILTON Phillip Hamilton Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /S/ PHILLIP HAMILTON Phillip Hamilton Chairman, Chief Executive Officer (principal executive officer), President and Director July 20, 2011 /S/ ADAM DEBARD Adam DeBard Chief Operating Officer, Secretary, Treasurer (principal accounting and financial officer), and Director July 20, 2011
